Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 15, 2019

                                           No. 04-19-00790-CV

                                         IN RE Joshua KARLIN

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On November 7, 2019, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than December 2, 2019. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 15, 2019.



                                                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2015CI08588, styled In the Interest of K.G.K., a Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.